



Exhibit 10.1


Fourth Amendment To
Amended and Restated Credit Agreement
This Fourth Amendment to Amended and Restated Credit Agreement (herein, the
“Amendment”), dated as of May 1, 2018 among FCStone Merchant Services, LLC, a
Delaware limited liability company (the “Borrower”), INTL FCStone Inc., a
Delaware corporation (the “Guarantor”), the financial institutions executing
this Amendment as Lenders, and Bank of Montreal, a Canadian chartered bank
acting through its Chicago branch, as Administrative Agent for the Lenders (the
“Administrative Agent”).
Preliminary Statements
A.    The Borrower, the Guarantor, the Lenders and the Administrative Agent
entered into an Amended and Restated Credit Agreement dated as of March 15,
2016, as amended (the “Credit Agreement”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.
B.    The Borrower has requested that the Lenders make certain amendments to the
Credit Agreement (including the addition of banks and other financial
institutions as Lenders party to the Credit Agreement), and the Lenders are
willing to do so under the terms and conditions set forth in this Amendment.
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 1.
Amendment.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended to incorporate the
changes reflected on Exhibit A hereto.
Section 2.
Conditions.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
2.1.    Receipt by the Administrative Agent this Amendment duly executed by the
Borrower, the Guarantor, and the Lenders;
2.2.    if requested by any Lender, receipt by the Administrative Agent of Notes
for such Lender duly executed by the Borrower dated the date hereof and
otherwise in compliance with the provisions of Section 1.8 of the Credit
Agreement;
2.3.    receipt by the Administrative Agent of an amendment to Security
Agreement duly executed by the Borrower and the Required Lenders;
2.4.    receipt by the Administrative Agent of resolutions of the Borrower’s
Board of Directors (or similar governing body) authorizing the execution,
delivery and performance of this Amendment and the consummation of the
transactions contemplated hereby, together with specimen signatures of the
persons





--------------------------------------------------------------------------------





authorized to execute such documents on the behalf, all certified in each
instance by its Secretary or Assistant Secretary;
2.5.    receipt by the Administrative Agent of copies of the certificates of
good standing for the Borrower and the Guarantor (dated no earlier than 30 days
prior to the date hereof) from the office of the secretary of the state of its
incorporation or organization and of each state in which it is qualified to do
business as a foreign corporation or organization;
2.6.    receipt by the Administrative Agent of financing statement, tax, and
judgment lien search results against the Property of the Borrower and the
Guarantor evidencing the absence of Liens on its Property except as permitted by
the Credit Agreement;
2.7.    receipt by the Administrative Agent of the favorable written opinion of
counsel to the Borrower and the Guarantor, in form and substance satisfactory to
the Administrative Agent;
2.8.    no material adverse change in the business, condition (financial or
otherwise), operations, performance, or Properties of the Borrower or the
Guarantor shall have occurred since September 30, 2017;
2.9.    receipt by the Administrative Agent of an upfront fee, for the ratable
benefit of each Lenders, equal to (i) 0.075% of the Commitment of such Lender
immediately prior to giving effect to this Amendment (the “Existing
Commitment”), and (ii) 0.125% of an amount equal to the difference between the
Commitment of such Lender in effect immediately after giving effect to this
Amendment less the Existing Commitment of such Lender;
2.10.    receipt by (a) the Administrative Agent a completed Administrative
Questionnaire from each New Lender and (b) the Borrower and the Administrative
Agent, the tax forms referred to in Section 12.1 of the Credit Agreement;
2.11.    receipt by each New Lender by all documentation and other information
requested from the Loan Parties in order for such New Lender to comply with
requirements of any Anti-Money Laundering Laws, including, without limitation,
the PATRIOT Act and any applicable “know your customer” rules and regulations;
and
2.12.    receipt by the Administrative Agent of such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request.
Section 3.
Representations.

3.1.    The Borrower heretofore executed and delivered to the Administrative the
Collateral Documents. The Borrower hereby acknowledges and agrees that the Liens
created and provided for by the Collateral Documents continue to secure, among
other things, the Secured Obligations; and the Collateral Documents and the
rights and remedies of the Administrative Agent thereunder, the obligations of
the Borrower thereunder, and the Liens created and provided for thereunder
remain in full force and effect and shall not be affected, impaired or
discharged hereby. Nothing herein contained shall in any manner affect or impair
the priority of the Liens created and provided for by the Collateral Documents
as to the indebtedness which would be secured thereby prior to giving effect to
this Amendment.







--------------------------------------------------------------------------------





3.2.    The Guarantor hereby acknowledges that it has reviewed the terms and
provisions of this Amendment and consents to any modification of the Credit
Agreement and the other Loan Documents effected pursuant to this Amendment. The
Guarantor hereby confirms to the Administrative Agent and the Lenders that,
after giving effect to this Amendment, the Guaranty set forth in Section 12 of
the Credit Agreement and each other Loan Document to which it is a party
(including each agreement subordinating the Holdings Subordinated Debt to the
Secured Obligations) continues in full force and effect and is the legal, valid
and binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability. The
Guarantor acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Amendment, the Guarantor is not required by the
terms of the Credit Agreement or any other Loan Document to consent to the
waivers or modifications to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future waivers or modifications to the Credit Agreement.
3.3.    In order to induce the Administrative Agent and the Lenders to execute
and deliver this Amendment, the Borrower and the Guarantor hereby represents to
the Administrative Agent and to the Lenders that as of the date hereof (a)  the
representations and warranties set forth in Section 6 of the Credit Agreement
and the other Loan Documents are and shall be and remain true and correct
(except to the extent that such representations and warranties relate to an
earlier date, in which case they shall be true and correct as of such earlier
date) and (b) they are in compliance with the terms and conditions of the Credit
Agreement and no Default or Event of Default has occurred and is continuing
under the Credit Agreement or shall result after giving effect to this
Amendment.
3.4.    Since March 15, 2016, there has been no amendment, modification,
supplement or restatement to the organizational documents (e.g., charter,
certificate or articles of incorporation and by‑laws, certificate or articles of
association and operating agreement, partnership agreement, or other similar
organizational documents) of the Borrower and the Guarantor, and such
organizational documents are in full force and effect as of the date hereof.
3.5.    The resolutions adopted by the Board of Director of the Guarantor by
unanimous written consent effective as of February 8, 2016 in connection with
the Credit Agreement has not been amended, modified, supplemented or revoked,
and such consent remains in full force and effect on the date hereof.
Section 4.    New Lenders.
4.1.    Upon the effectiveness of this Amendment, each of Cooperatieve Rabobank
U.A., New York Branch (“Rabobank”) and ING Capital LLC (“ING”; and together with
Rabobank, the “New Lenders” and individually, a “New Lender”) (i) shall be
deemed automatically to have become a party to the Credit Agreement as a Lender,
and have all the rights and obligations of a “Lender” under the Credit
Agreement, (ii) shall have a Commitment in the amount set forth on Schedule 1 to
the Credit Agreement, and (iii) agrees to be bound by the terms and conditions
of the Credit Agreement as if it were an original signatory thereto.
4.2.    Each New Lender hereby confirms that it has received a copy of the
Credit Agreement and the other Loan Documents and the exhibits related thereto,
together with copies of the documents which were required to be delivered under
the Credit Agreement as a condition to the making of the Loans and other
extensions of credit thereunder. Each New Lender acknowledges and agrees that it
has made and will continue to make, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, its own credit analysis and





--------------------------------------------------------------------------------





decisions relating to the Credit Agreement. Each New Lender further acknowledges
and agrees that the Administrative Agent has not made any representations or
warranties about the credit worthiness of any Loan Party or any of its
Subsidiaries or any other party to the Credit Agreement or any other Loan
Document or with respect to the legality, validity, sufficiency or
enforceability of the Credit Agreement or any other Loan Document or the value
of any security therefor.
4.3.    On the date that the conditions precedent set forth in Section 2 of this
Amendment are satisfied or waived, the Lenders each agree to make such purchases
and sales of interests in the outstanding Loans and Letters of Credit between
themselves so that each Lender is then holding its relevant Percentage of
outstanding Loans and Letters of Credit. Such purchases and sales shall be
arranged through the Administrative Agent and each Lender hereby agrees to
execute such further instruments and documents, if any, as the Administrative
Agent may reasonably request in connection therewith.
Section 5.    Miscellaneous.
5.1.    Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement, as amended
by this Amendment.
5.2.    The Borrower agrees to pay on demand all costs and expenses of or
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment, including the fees and
expenses of counsel for the Administrative Agent.
5.3.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e‑mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof. This Amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of Illinois.
[Signature Page to Follow]





--------------------------------------------------------------------------------









This Amendment to Credit Agreement is entered into as of the date and year first
above written.
“Borrower”
FCStone Merchant Services, LLC
By
/s/ Brent Grecian        

Name Brent Grecian    
Title President & CEO, FCStone Merchant Services, LLC    
By
/s/ William J. Dunaway        

Name William J. Dunaway        
Title Treasurer    
“Guarantors”
INTL FCStone Inc.
By
/s/ William J. Dunaway        

Name William J. Dunaway        
Title Chief Financial Officer        
By /s/ Bruce Fields                
Name Bruce Fields        
Title Group Treasurer        







--------------------------------------------------------------------------------







Accepted and agreed to.
Bank of Montreal, Chicago Branch, as Administrative Agent, L/C Issuer and a
Lender
By /s/ Krupa Tantuwaya        
Name Krupa Tantuwaya        
Title Vice President        


CoBank, ACB, as a Lender
By /s/ Bert D. Johnson        
Name Bert D. Johnson    
Title Vice President        


The Huntington National Bank, as a Lender
By /s/ John Weathers        
Name John Weathers        
Title SVP, Portfolio Manager    


HSBC Bank USA, National Association, as a Lender
By /s/ Sarah McClintock        
Name Sarah McClintock        
Title Senior Vice President        


ING Capital, LLC, as a Lender
By /s/ Mark Teo        
Name Mark Teo        
Title Director        
By /s/ Matthew Rosetti        
Name Matthew Rosetti        
Title Managing Director    





--------------------------------------------------------------------------------









Cooperatieve Rabobank U.A., New York Branch, as a Lender
By /s/ Haydn Scarr        
Name Haydn Scarr        
Title Executive Director        
By /s/ Sebastien Ribatto    
Name Haydn Scarr        
Title Managing Director    



